IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37844

STATE OF IDAHO,                                   )     2010 Unpublished Opinion No. 736
                                                  )
       Plaintiff-Respondent,                      )     Filed: December 8, 2010
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
MONICO J. WETTENBONE, JR.,                        )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Judgment of conviction and unified sentence of nine years, with a minimum
       period of confinement of three years, for felony driving under the influence,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Elizabeth Ann Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Monico J. Wettenbone, Jr. pled guilty to felony driving under the influence. Idaho Code
§§ 18-8004, 18-8005(5). The district court sentenced Wettenbone to a unified term of nine
years, with a minimum period of confinement of three years. Wettenbone appeals asserting that
the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wettenbone’s judgment of conviction and sentence are affirmed.




                                                   2